Citation Nr: 0843614	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for a rectus 
sheath hernia.

2.  Entitlement to an increased evaluation for midline 
incision of the lower abdomen, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for a bladder 
laceration.

4.  Entitlement to a total disability rating based on 
individual unemployability.

5.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to an effective date prior to 
May 2, 1994, for grants of benefits under 38 U.S.C.A. § 1151 
for a bladder laceration and midline incision of the lower 
abdomen.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
January 6, 1994, for a grant of benefits under 38 U.S.C.A. 
§ 1151 for a rectus sheath hernia.

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1945 
to January 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  

In various lay statements of record, the veteran raised a 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
(2008), to include for retained surgical hardware in his 
right upper quadrant and bilateral inguinal regions.  This 
issue is referred to the RO for action deemed appropriate. 

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) and whether new and 
material evidence has been submitted to reopen claims for 
entitlement to earlier effective dates for benefits under 
38 U.S.C.A. § 1151 (2008) for a bladder laceration, midline 
incision of the lower abdomen, and a rectus sheath hernia are 
addressed in the remanded portion of the decision below and 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's abdominal 
pain and symptoms are not due to his rectus sheath hernia.

2.  The evidence demonstrates that there are no residuals of 
a bladder laceration.

3.  The midline incision of the lower abdomen is manifested 
by a superficial but painful scar.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a rectus 
sheath hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 
(2008).

2.  The criteria for a compensable evaluation for a bladder 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7517 
(2008).

3.  The criteria for an increased evaluation for a midline 
incision of the lower abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a September 2008 re-adjudication of 
the veteran's claims, August 2003, March 2006, and September 
2008 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully 


compliant notification letter followed by a re-adjudication 
of the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In August 2006, the Social Security Administration 
notified VA that it was unable to locate the veteran's 
records.  In September 2008, the veteran sent in additional 
private medical records and a waiver of RO adjudication.  See 
38 C.F.R. § 20.1304(c) (2008) (holding that any additional 
pertinent evidence received by the Board that has not already 
been considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  There is no indication in the record that 
any other additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the 


specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).

The veteran has a complicated medical history including 
multiple abdominal disorders and surgeries performed by VA 
and private physicians.  In May 1992 and July 1992 VA medical 
records, the veteran reported abdominal pain.  An ultrasound 
showed biliary calculi and three right kidney cystic 
structures.  An abdominal echogram showed multiple small 
echogenic gallstones and bilateral multiple renal cysts.  In 
July 1992, the veteran underwent an open cholecystectomy.  In 
VA records from August 1992 through August 1993, the veteran 
reported pain around the surgical incision and right upper 
quadrant pain.  An ultrasound showed an absent gallbladder 
and multiple cysts of the bilateral kidneys.  The assessments 
were abdominal pain, possibly secondary to renal cysts or 
pancreatic injury secondary to gallbladder.  

In August 1993 private medical records, the veteran reported 
increased pain after the cholecystectomy.  The diagnosis was 
right abdominal pain, probably secondary to right renal cyst.  
In September 1993, aspiration of the right renal cyst was 
attempted without success.  

In January 1994 VA medical records, the veteran reported 
right abdominal pain and wound pain.  Exploratory surgery of 
the cholecystectomy incision was suggested to determine the 
source of the pain, to include looking for an entrapped 
nerve.  Upon exploration, the physician found bilateral 
inguinal hernias and a rectus sheath or ventral hernia at the 
site of the open cholecystectomy incision.  The rectus sheath 
hernia was repaired.  May 1994 VA records indicated the 
veteran underwent laparoscopic surgery to repair the 
bilateral inguinal hernias.  During surgery, the veteran's 
bladder was lacerated and laparoscopic repair was not 
possible.  Therefore, a lower midline incision was made and 
the bladder laceration was repaired.  

In January and April 1995 private medical records, there were 
no hernias of the abdominal incision, well-repaired inguinal 
hernias, and large right renal cysts.  In April 1995, right 
flank exploration and open right renal cystectomy was 
performed.  In August 1995 private records, the examiner 
noted that the renal cystectomy initially resolved the 
veteran's pain, but a significant bulging of the right flank 
and severe pain of the right flank and abdomen had developed.  
The examiner noted a large bulging in the mid-abdominal 
region which roughly underlaid the area of the incision from 
the renal cystectomy.  A computed tomography (CT) scan showed 
thinned out atrophic muscles.  The right flank incision 
hernia was repaired with Marlex mesh.  The diagnosis was 
paresis of the abdominal muscles secondary to flank incision.  
In October 1995 private records, a repair of a recurrent 
right inguinal hernia was conducted.

In October 1996, the RO determined that benefits should be 
awarded for a rectus sheath hernia, a bladder laceration, and 
a midline incision of the lower abdomen, due to the July 1992 
open cholecystectomy and the January 1994 hernia repair 
surgeries performed by VA.  See 38 U.S.C.A. § 1151 (stating 
that compensation may be awarded for disability caused by VA 
medical treatment as if the disability were service-
connected).  

Rectus sheath hernia

By an October 1996 rating decision, the RO granted benefits 
under 38 U.S.C.A. § 1151 for rectus sheath hernia, and 
assigned a noncompensable evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, effective November 28, 1995.  The 
veteran appealed the evaluation.  In a June 1997 statement of 
the case (SOC), the RO assigned an effective date of January 
6, 1994.  In a June 2001 decision, the Board denied an 
increased evaluation.  In June 2002, the veteran filed a 
claim for an increased evaluation.  By a January 2004 rating 
decision, the RO continued the noncompensable evaluation 
under Diagnostic Code 7339.  In March 2004, the veteran filed 
a notice of disagreement (NOD).  The RO issued a SOC in June 
2004.  In August 2004, the veteran filed a substantive 
appeal.  

In a September 2002 VA medical record, there was right side 
mild bulge that was painful to pressure and pain with 
palpation only in the pubic area.  In a January 2003 VA 
record, the veteran reported lower groin pain.  In a March 
2003 letter, a VA physician stated that the veteran currently 
experienced a pinching sensation in his lower 
abdomen/inguinal region when in a sitting position.  In a 
July 9, 2003 VA record, the veteran reported abdominal pain.  
Upon examination, the abdomen was round.  The right side was 
more firm and had less muscle tone than the left side.  There 
was right side, but no left side, tenderness.  In July 29, 
2003 VA records, the veteran reported bulge and discomfort in 
the abdomen.  The veteran complained of a flank bulge and 
vague discomfort in all incisions.  Upon examination, there 
was a flank incision, well-healed with no hernia, erythema, 
drainage, or swelling.  There was no right inguinal hernia, 
but some vague left groin bulging.  An x-ray of the abdomen 
was negative, except for evidence of prior surgery.

In August 2003 VA medical records, the veteran reported right 
sided abdominal pain, attacks of right low groin pain, and 
right-side bulge.  Upon examination, the veteran's abdomen 
was soft.  There was no palpable hernia, but there was 
tenderness of the abdomen throughout, especially on the right 
side.  Deep palpation was not possible due to tenderness.  
There was a large bulge on the right side of the abdomen as 
if all organs were on the right.  A CT scan showed asymmetry 
of the 


abdominal wall musculature with atrophy on the right and 
surgical changes due to the bilateral inguinal hernia repair 
and open cholecystectomy, with no other abnormalities.  An 
abdominal x-ray showed no abnormality.  The assessments 
included abdominal pain and history of ongoing pain issues 
regarding the mesh repair of the veteran's right flank 
incisional hernia.  A September 2003 VA record noted right 
flank hernia and bilateral groin pain.

A September 2003 VA digestive and miscellaneous disorders 
examination was conducted.  The veteran reported groin pain 
of 4 out of 10 and right side swelling and pain of 7 out of 
10.  The veteran also reported right leg numbness.  The 
diagnoses included cholecystectomy with subsequent ventral 
hernia, rectus sheath hernia repair with residual, left 
inguinal hernia with residual, right inguinal hernia with 
nerve entrapment syndrome, and very large distended right 
flank area that was a large hernia.  The CT report showed 
atrophy of the muscle or no muscle.  The examiner found that 
the problems and pain of the left groin were due to scar 
tissue and nerve entrapment and that the problems of the 
right leg were related to the veteran's large right flank 
hernia and probably some entrapment syndrome.

In an October 2003 VA medical record, the veteran reported 
chronic right side abdominal pain that was worse in the last 
4 to 5 months.  He had an abdominal binder that was helpful.  
An abdominal CT scan showed atrophy of the right abdominal 
muscles and a shift in the organs.  Upon examination, the 
abdominal organs appear to be shifted to the veteran's right 
and around the back with large outpouching to the right side.  
There was right-sided tenderness to light touch and deep 
palpation.  The veteran's left side was nontender.  In a 
November 2003 VA record, the veteran reported he used an 
abdominal binder.  He reported daily abdominal pain.  In a 
January 2004 VA record, the veteran reported chronic 
abdominal pain.  He stated the new abdomen binder was 
helpful.  Upon examination, the abdomen was tender on 
palpation.  The binder held in the bulge on the veteran's 
right side.  

In March 2004 VA medical records, the veteran reported 
chronic abdominal pain and that he continued to use the 
binder.  There was chronic right lower quadrant 


pain in the region of the rectus sheath hernia.  In a 
September 2004 VA record, the veteran noted increased 
abdominal pain.  In a November 2004 VA record, the veteran 
reported severe abdominal pain of 7 out of 10.  Examination 
of the abdomen showed that the right side was large and the 
veteran could not tolerate any pressure on this side of his 
abdomen.  A CT scan was the same as the year prior, except 
for slight enlargement of the common bile duct.

In a November 2004 lay statement the veteran's daughter 
stated that since 2003 her father's physical condition had 
deteriorated due to his abdominal surgeries.  He was unable 
to go through a single day without sharp pains in his side, 
which are so severe he must stop what he was doing.  She had 
seen this happen 3 to 4 times per day.  Recently, she was 
driving her father in the car and he had a debilitating 
attack of side pain.  

In a December 2004 VA medical record, the veteran reported a 
bad spell of right side abdominal pain and cramping that 
seemed to happen when sitting for long periods of time.  In a 
January 2005 VA record, the veteran reported intermittent 
attacks of epigastric pain.  The examiner noted that the 
veteran's other abdominal pain was likely unrelated.  The 
veteran reported pains along his scar line from his multiple 
surgeries and a history of rectus sheath hernia.  The veteran 
wore an abdominal harness to help with his hernia.  Upon 
examination, the assessment was possible retained common bile 
duct stone.  The veteran was scheduled for an endoscopic 
retrograde cholangiopancreatography (ERCP) the next day.  An 
ERCP report impression was sludge without cholecystitis or an 
obstruction.  Complete removal was accomplished.  In a 
February 2005 VA record, the veteran reported that he had 
felt great since the ERCP surgery.  The veteran denied 
abdominal pain.  The assessment was chronic abdominal pain, 
resolved.

A February 2005 VA digestive disorders examination was 
conducted.  The veteran reported persistent bilateral 
inguinal and lower abdominal pain, which fluctuated from 4 to 
6 out of 10.  He also reported right leg numbness.  The 
veteran denied any digestive or genitourinary tract problems, 
including nausea, vomiting, hematemesis, melena, diarrhea, 
constipation, abdominal or colic distention, fluid 
accumulation, 


lethargy, weakness, anorexia, and weight loss or gain.  He 
did not have renal colic, bladder stones, or acute or chronic 
nephritis.  The examiner noted a complicated history of 
abdominal surgeries, including left inguinal hernia repairs 
in 1979 and 1980, a May 1995 bilateral inguinal hernia 
repair, right inguinal hernia repair in 1995, right renal 
cyst removal in 1995, subsequent hernia repair, open 
cholecystectomy in 1992, and rectus sheath hernia repair in 
1994.  Upon examination, the abdomen was nonequally distended 
with perfusion of the right side.  There was definite 
anterior abdominal wall muscle atrophy, especially in the 
right lower quadrant.  There was no current abdominal hernia.  
The examiner opined that the veteran's persistent lower 
abdominal pain and peripheral neuropathy of the right leg 
were due to the veteran's previous surgical treatments.

In an October 2005 VA medical record, the veteran stated that 
he had not had abdominal pain since his ERCP surgery in 
January 2005, but that he had recent sharp left groin pain.  
Upon examination of the lower left abdomen, there was thick 
fibrous bank and one certain spot was painful to pressure.  
The assessment was low abdomen pain, episodic.  In a 
September 2006 VA record, the veteran reported abdominal 
pain, with relief for one year after January 2005 surgery.  
Upon examination, there were present bowel sounds and no 
hepatosplenomegaly or evidence of ascites.  There was broad 
bulging of the right flank without obvious herniation site 
and some superficial tenderness of the right flank.  In 
September 2006, the veteran was issued 2 abdominal binders.  
In a November 2006 VA record, the veteran reported abdominal 
pain and that he was no longer using the binder.  In an 
October 2006 letter, the veteran's VA primary care physician 
noted that the veteran reported constant abdominal pain and 
bloating and bulging of the right side. 
  
In a January 2007 VA medical record, the veteran reported 
nausea.  He denied any change in bowel habits, vomiting, 
diarrhea, constipation, or bleeding.  Upon examination, there 
was tenderness of the abdomen with no guarding or rebound.  
In a February 2007 VA record, the veteran reported several 
months of nausea and a change in bowel habits.  Upon 
examination, the abdomen was soft and non-distended, with 
present bowel sounds and no hepatosplenomegaly or evidence of 
ascites.  There was right flank bulging but no distinct areas 
of herniation and 


tenderness to deep palpation over the right flank and right 
upper quadrant.  In a June 2007 VA record, the veteran's 
abdomen was soft.  There was a right sided shift of the 
abdominal content and tenderness on the right side.  The 
assessment was abdominal pain with intermittent severe pain 
whenever abdominal muscle strained/exerted.  In an October 
2007 VA record, the veteran reported increased right side 
abdominal pain.  Upon examination, there were diminished 
bowel sounds, right lower quadrant tenderness, and a hernia.  
An x-ray showed no evidence of obstruction.  In December 2007 
VA records, the veteran reported increased abdominal pain.  
The abdomen was diffusely very tender to palpation.  There 
was protrusion of the abdomen at the right flank, voluntary 
guarding, and present bowel sounds.  The assessment was 
history of multiple abdominal surgeries and right sided 
collapse of the abdominal wall.  

A January 2008 private medical opinion was submitted upon a 
review of the veteran's medical records.  The private 
physician noted the veteran's multiple abdominal surgeries, 
including the 1979, 1980, and 1994 left inguinal hernia 
repair, the 1992 open cholecystectomy, the 1994 and 1995 
right inguinal hernia repair with nerve entrapment, the 1995 
private right renal cyst removal and ventral hernia repair, 
and the 1994 VA rectus sheath hernia repair and bladder 
laceration and repair.  The private physician stated that the 
veteran's chronic pain in his groin was due to the residuals 
of his multiple surgeries, scar tissue, residual metal wires 
and mesh, and multiple hernias.  In private medical records 
from April 2008, the veteran presented with abdominal pain.  
The impression was early small bowel obstruction.  

In an April 2008 VA medical record, the veteran's abdomen was 
soft, with slight tenderness of the right quadrant.  There 
was tenderness and mild guarding in the right lower quadrant 
and a large bulging abdominal wall defect with tenderness.  
One day later, there was tenderness to palpation over the 
right lower quadrant, but the pain was baseline from right 
abdominal wall collapse.  A CT scan showed small bowel 
obstruction.  In a May 2008 VA record, the veteran was 
admitted with small bowel obstruction and responded well to 
conservative treatment.  In a May 2008 VA record, there was a 
healed right subcostal scar with no hernia.  In a June 2008 
VA record, the veteran reported abdominal pain and nausea, 
but denied vomiting, 


melena, metachezia, and diarrhea.  Upon examination, the 
abdomen was soft with normal bowel sounds, but no 
hepatomegaly, splenomegaly, or any other masses.  There was a 
right flank bulge and healed right flank incision with no 
hernia defect.  There was no recurrent hernia of the right 
groin.  The impression was abdominal pain of uncertain 
etiology, right flank bulge consistent with denervation 
following flank incision for removal of renal cyst, and no 
recurrent incisional hernia.  

An August 2008 VA medical opinion was obtained upon a 
thorough review of the claims file.  The examiner 
specifically reviewed and noted VA and private medical 
records from May 1992, July 1992, August 1993, September 
1993, January 1994, April 1994, January 1995, June 1995, 
August 1995, and October 1995.  The examiner opined that the 
right renal cyst removal and large flank incision with hernia 
likely caused damaged nerve, paresis to the abdominal 
muscles, and bulging.  The repair of the hernia with Marlex 
contributed to the veteran's symptoms.  The examiner also 
opined that the veteran's current symptoms were also 
associated with right inguinal hernia repairs and 
complications.  

The veteran's rectus sheath or ventral hernia is assigned a 
noncompensable evaluation which contemplates a postoperative 
ventral hernia that is healed with no disability and no belt 
indicated.  38 C.F.R. § 4.114, Diagnostic Code 7339.  A 20 
percent evaluation is assigned for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt; a 40 percent evaluation is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances; 
and a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic 
Code 7339.  

Here, the veteran consistently reported abdominal and groin 
pain and there was a large right side flank bulge or hernia.  
But an August 2003 VA examiner noted that the history of 
ongoing pain issues were related to the mesh repair of the 
veteran's 


right flank incisional hernia conducted by private 
physicians.  At the September 2003 VA digestive and 
miscellaneous disorders examination, the examiner diagnosed 
cholecystectomy with subsequent ventral hernia, rectus sheath 
hernia repair with residual, left inguinal hernia with 
residual, right inguinal hernia with nerve entrapment 
syndrome, and large hernia of the right flank area.  The 
examiner found that the problems and pain of the left groin 
were due to scar tissue and nerve entrapment and that the 
problems of the right leg were related to the veteran's large 
right flank hernia and probably some entrapment syndrome.  

The February 2005 VA digestive disorders examiner noted that 
the veteran's persistent lower abdominal pain and peripheral 
neuropathy of the right leg were due to all of the veteran's 
previous surgical treatments.  An August 2008 VA examiner, 
upon a review of the claims file, opined that the right renal 
cyst removal and subsequent hernia of the large flank 
incision and right inguinal hernia and repairs likely caused 
the veteran's pain, damaged nerves, paresis to the abdominal 
muscles, and bulging.  Thus, the medical evidence of record 
indicates that there the abdominal residuals are not related 
to the open cholecystectomy but to the private renal cyst 
removal and unrelated inguinal hernia repairs.  Additionally, 
the other evidence of record indicates that there is no 
current ventral hernia related to the rectus sheath hernia 
due to the open cholecystectomy.  38 C.F.R. § 4.118, 
Diagnostic Code 7330.  Accordingly, a compensable evaluation 
for a rectus sheath hernia is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For removal of the 
gallbladder, a 10 percent evaluation is assigned for mild 
symptoms and a 30 percent evaluation is assigned for severe 
symptoms.  38 C.F.R. § 4.114, 7318 (2008).  Compensable 
evaluations are also provided for certain symptoms due to 
inguinal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008).  But as noted above, the veteran's current abdominal 
symptomatology is due to the renal cyst removal and the 
inguinal hernia repairs, neither of which were found 
compensable under 38 U.S.C.A. § 1151.  Accordingly, 
Diagnostic Codes 7318 and 7338 do not provide for a 
compensable evaluation.  Moreover, the evidence of record 
does not 


demonstrate any other digestive system disorders that are 
related to, or are residuals of, the rectus sheath hernia.  
38 C.F.R. § 4.114, Diagnostic Codes 7200-7205, 7301-7317, 
7319-7337, 7340-7354 (2008).  Accordingly, a compensable 
evaluation is not warranted for a rectus sheath hernia.

Bladder laceration

By an October 1996 rating decision, the RO granted benefits 
under 38 U.S.C.A. § 1151 for a bladder laceration, and 
assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7517, effective November 28, 1995.  
In a May 1997 rating decision, the RO assigned an effective 
date of May 2, 1994.  In June 2002, the veteran filed a claim 
for an increased evaluation.  By a January 2004 rating 
decision, the RO continued the noncompensable evaluation 
under Diagnostic Code 7517.  In March 2004, the veteran filed 
an NOD.  The RO issued an SOC in June 2004.  In August 2004, 
the veteran filed a substantive appeal.  

The veteran's bladder laceration is evaluated as a disease of 
the genitourinary system.  38 C.F.R. § 4.115.  Such diseases 
generally result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  Where a 
diagnostic code refers to a specific area of dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes.  38 C.F.R. § 4.115a.  The veteran's 
bladder laceration is assigned a noncompensable evaluation 
under Diagnostic Code 7517 which refers to voiding 
dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7517.  

Voiding dysfunction is rated under the rating criteria for 
urine leakage, urinary frequency, or obstructed voiding based 
on the nature of the disability in question.  See 38 C.F.R. § 
4.115a.  For urine leakage, continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence, a 20 percent evaluation is assigned for the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 40 percent evaluation is assigned for 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, and a maximum 60 percent evaluation is 
assigned for the use of an appliance or the 


wearing of absorbent materials which must be changed more 
than 4 times per day.  For urinary frequency 10, 20, and 
maximum 40 percent evaluations are assigned for daytime 
voiding intervals between 2 and 3 hours or awakening to void 
2 times per night, daytime voiding intervals between 1 and 2 
hours or awakening to void 3 to 4 times per night, or daytime 
voiding intervals less than 1 hour or awakening to void 5 or 
more times per night, respectively.  For obstructed voiding, 
a 10 percent evaluation is assigned for marked obstructive 
symptomatology with additional symptomatology and a maximum 
30 percent evaluation is assigned for urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

In a September 2002 VA medical record, the veteran denied 
urinary hesitancy or frequency.  In August 2003 VA records, 
there was no dysuria, incontinence, or hesitancy.  At a 
September 2003 VA digestive disorders examination, the 
diagnoses included iatrogenic injury to the bladder during 
inguinal hernia repair, operatively repaired with no 
residual.  In a March 2004 VA record, the veteran denied 
urinary hesitancy and frequency.  In a November 2004 VA 
record, the veteran reported he had no urination problems.  
At a February 2005 VA digestive disorders examination, the 
veteran denied urinary incontinence.  In January 2007 and 
February 2007 VA records, the veteran denied urinary 
hesitancy or frequency.  

Here, the evidence shows that the veteran has never presented 
with any complaints related to urinary dysfunction and the 
medical evidence demonstrate that there are no residuals of 
the bladder laceration.  The evidence thus does not show the 
wearing of absorbent materials which must be changed less 
than 2 times per day, daytime voiding intervals between 2 and 
3 hours or awakening to void 2 times per night, or marked 
obstructive symptomatology.  38 C.F.R. § 4.115a.  
Accordingly, a compensable evaluation for a bladder 
laceration is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  But the other diagnostic codes that address bladder 
disorders are rated under the rating criteria for urine 
leakage, urinary frequency, or obstructed voiding, which, as 
noted above, do not warrant an 


increased evaluation.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7512, 7515-17, 7542 (2008).  Accordingly, a 
compensable evaluation is not warranted under alternative 
diagnostic codes.

Midline incision of the lower abdomen

By an October 1996 rating decision, the RO granted benefits 
under 38 U.S.C.A. § 1151 for a midline incision of the lower 
abdomen, and assigned a noncompensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective November 
28, 1995.  In a May 1997 rating decision, the RO assigned an 
effective date of May 2, 1994.  In a March 1999 rating 
decision, the RO assigned a 10 percent evaluation, under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The veteran 
appealed the evaluation.  In a June 2001 decision, the Board 
denied an increased evaluation.  In June 2002, the veteran 
filed a claim for an increased evaluation.  By a January 2004 
rating decision, the RO continued the 10 percent evaluation 
under Diagnostic Code 7804.  In March 2004, the veteran filed 
an NOD.  The RO issued an SOC in June 2004 and in August 
2004, the veteran filed a substantive appeal.  

A September 2003 VA scars examination was conducted.  The 
midline incision scar was 13 centimeters x 1 centimeter, 
depressed, non tender, and nonadherent.  In a January 2005 VA 
medical record, the veteran reported pains along his scar 
line from his multiple surgeries.  Upon examination, there 
were several old surgical scars of the abdomen, diffusely 
tender even to light touch on the entire right side.  At the 
February 2005 VA digestive disorders examination, the veteran 
stated that the most painful and disturbing scar was the 
right inguinal scar and that the other scars were not 
disturbing.  Upon examination, the scar was without cracking, 
inflammation, or keloid formation.  Except for the right 
inguinal scar, none of the scars penetrated deeply to the 
underlying tissue or prevented normal function.  Palpation of 
the scars was painless.  The scar of the right inguinal area 
deeply penetrated to the underlying tissue and prevented 
contraction of the underlying Muscle Group IXX. 

In a September 2006 VA medical record, there was right upper 
quadrant surgical scar.  In a January 2007 VA record, there 
was right flank anterior abdomen scar.  In a February 2007 VA 
record, there were cholecystectomy and right circumferential 
abdominal wall scars.  In a May 2008 VA record, there was a 
healed right subcostal scar with no hernia defect.  

During the pendency of this appeal, VA revised the criteria 
for rating skin disorders, effective August 30, 2002 and 
October 23, 2008.  See 67 Fed. Reg. 49590 (July 31, 2002); 67 
Fed. Reg. 58448 (Sept. 16, 2002); 73 Fed. Reg. 54708 
(September 23, 2008).  When a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 
69 Fed. Reg. 25179 (2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Here, the RO notified the veteran and addressed the veteran's 
claim for increase under both the pre-August 23, 2002 and 
pre-October 23, 2008 criteria.  See 38 C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2007).  Additionally, there is no medical 
evidence of record prior to August 23, 2002.  Thus, there is 
no prejudice to the veteran for the Board to apply those 
provisions in the adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The RO did not notify the 
veteran of the post-October 23, 2008 criteria or evaluate the 
veteran's claim using the post-October 23, 2008 criteria.  
38 C.F.R. § 4.118 (2008).  But there is no prejudice to the 
veteran for the Board to apply the provision in the 
adjudication of this appeal because there is no medical 
evidence for that time period.  See Bernard, 4 Vet. App. 384.  
Because there is no medical evidence prior to August 23, 2002 
or on and after October 23, 2008, these rating criteria are 
not considered herein.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422; see also Kuzma, 341 F.3d 1327.  

The veteran's midline incision is assigned a maximum 10 
percent evaluation, which contemplates superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, 


Diagnostic Code 7804 (2007).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1).  Thus, a rating in 
excess of 10 percent under Diagnostic Code 7804 is not 
available. 

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For scars not of the 
head, face, or neck, that are deep or cause limited motion, a 
20 percent evaluation is assigned for scars in an area or 
areas exceeding 12 square inches (77 sq. cm.), a 30 percent 
evaluation is assigned for scars in an area or areas 
exceeding 72 square inches (465 sq. cm.), and a maximum 40 
percent evaluation is assigned for scars in an area or areas 
exceeding 144 square inches (929 sq.cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  A deep scar is one that is 
associated with soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2) (2007).  But the September 
2003 VA examination found the scar was 13 centimeters by 1 
centimeter.  The February 2005 VA examination noted that the 
scar did not penetrate to the underlying tissue.  Thus, an 
increased evaluation is not warranted under Diagnostic Code 
7801.  Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  But the February 2005 VA examination found that the 
scar did not prevent any normal function.  Thus, an increased 
evaluation is not warranted under Diagnostic Code 7805.

Additionally, an evaluation in excess of 10 percent is not 
permitted for superficial scars not of the head, face, or 
neck that do not cause limited motion, or for unstable scars.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2007).  
Furthermore, the relevant scar is not of the head, face or 
neck, and the other diagnostic codes for skin disorders do 
not address scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806-09, 7811, 7813, 7815-33 (2007).  Accordingly, an 
increased evaluation is not warranted under alternative 
diagnostic codes.

Other consideration

Consideration has also been provided regarding the issue of 
whether the schedular evaluations are inadequate, thus 
requiring that the RO refer a claim to the Chief 


Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A compensable rating is provided for certain 
manifestations of a rectus sheath hernia and a bladder 
laceration but the medical evidence reflects that those 
manifestations are not present in this case.  An evaluation 
in excess of 10 percent is warranted for a midline incision 
of the lower abdomen, but no such manifestations are present.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the veteran's disorders.  
Furthermore, the evidence does not demonstrate other related 
factors.  The veteran has not required frequent 
hospitalizations due to bladder laceration, rectus sheath 
hernia, or midline incision.  Moreover, marked interference 
of employment has not been shown due to the disorders.  At 
the September 2003 VA digestive and miscellaneous disorders 


examination, veteran stated he did not work, although he had 
tried in 2000 to work for the Bureau of the Census, but could 
not due to his medical problems.  In an October 2006 letter, 
the veteran's VA primary care physician noted that it was her 
understanding that the veteran was unable to work due to his 
multiple abdominal surgeries and need for repairs, to include 
the 1979 and 1980 left inguinal hernia repairs, the 1992 open 
cholecystectomy, the 1994 bilateral inguinal hernia repairs, 
the 1994 bladder repair, and the 1995 right renal cyst 
removal.  In a January 2008 opinion, a private physician 
stated that the veteran's chronic groin pain was due to the 
residuals of his multiple surgeries, including the 1979, 
1980, and 1994 left inguinal hernia repair, the 1992 open 
cholecystectomy, the 1994 and 1995 right inguinal hernia 
repair with nerve entrapment, the 1995 private right renal 
cyst removal and ventral hernia repair, and the 1994 VA 
rectus sheath hernia repair and bladder laceration and 
repair.  The physician opined that the veteran was unable to 
work due to his multiple surgeries.  The veteran's assertions 
and the physicians' opinions consider additional disabilities 
for which service connection is not in effect.  In the 
absence of any additional factors, the RO's failure to refer 
these issues for consideration of extraschedular ratings was 
correct.

After review of the evidence, the evidence of record does not 
warrant increased or compensable ratings at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Hart, 21 Vet. App. at 509-
10.  Finally, in reaching these decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for a rectus sheath hernia is 
denied.

A compensable evaluation for a bladder laceration is denied.

An increased evaluation for a midline incision of the lower 
abdomen is denied.


REMAND

With respect to the claim of entitlement to TDIU, the appeal 
must be remanded for a medical examination.  In adjudicating 
a claim for TDIU, VA may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Although an October 2006 VA examiner and a January 2008 
private physician opined that the veteran was unable to work, 
these opinions were based upon residuals of all of the 
veteran's abdominal surgeries, not just the surgeries and 
residuals compensated under 38 U.S.C.A. § 1151.  Accordingly, 
the RO must provide a medical examination as to whether the 
veteran's disabilities that are compensable under 38 U.S.C.A. 
§ 1151 and any service-connected disabilities, alone and not 
in concert with any nonservice-connected disabilities, render 
the veteran unable to obtain or retain substantially gainful 
employment.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to earlier effective dates for 38 U.S.C.A. § 1151 benefits 
for a bladder laceration, midline incision of the lower 
abdomen, and a rectus sheath hernia, the appeal must be 
remanded for the issuance of a statement of the case.  When a 
notice of disagreement has been filed, the RO must issue a 
statement of the case.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  In an April 2004 rating 
decision, the RO denied earlier effective dates for benefits 
under 38 U.S.C.A. § 1151.  Because the veteran did not 
perfect an appeal regarding that rating decision, it is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  In a December 2006 rating decision, the 


RO did not find new and material evidence to reopen the 
claims for entitlement to earlier effective dates.  In April 
2007, the veteran filed a notice of disagreement regarding 
the effective date issues.  The RO did not issue a statement 
of the case.  Moreover, in adjudicating these issues, the RO 
failed to consider the holding in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Therefore, the Board is obligated to remand 
these issues.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 


the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

4.  The RO must issue of a statement of 
the case regarding the claims to reopen 
claims for entitlement to earlier 
effective dates for benefits under 
38 U.S.C.A. § 1151, to include 
consideration of Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  The RO must remind 
the veteran that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to an adverse 
statement of the case must be filed.  38 
C.F.R. § 20.202 (2008).

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the TDIU claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to 


respond, the appeal must be returned to 
the Board for appellate review.

6.  FINALLY, THE BOARD NOTES THAT THE 
VETERAN IS 80 YEARS OF AGE.  Hence, this 
claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


